DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-14 are pending in this Application.

Priority
This Application filed on 06/07/2018 is a national stage entry of PCT/JP2016/081702, International Filing Date: 10/26/2016 claims foreign priority to 2015-238277, filed 12/07/2015.

Information Disclosure Statement
The information disclosure statement filed on 07/27/2018 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. For instance, the information disclosure statement filed on 07/27/2018 includes NPL references C3 and C4, which are in a foreign language and its translation, and/or relevancy was not provided. 

Drawings
The drawings are objected to because the text in the drawings is not legible and because the weight of all lines and letters is not heavy enough to permit adequate reproduction. 37 CFR 1.84(1) requires “(I) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. 
 	For example Figs. 1, 2, 7, 13, 17-18 and 23 are deficient and do not conform to the requirements above that permit an adequate reproduction.
 	Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate.

Claim interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a model generation unit that generates a mathematical model…”, “a similar track record data extraction unit that obtains a weather track record similar…”; “a model accuracy calculation unit that calculates accuracy of each of a plurality of mathematical models…”; “a model selection 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-7 and 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.  
	Claim 1 recites “A) a model generation unit that generates a mathematical model of the power generation amount of the power plant in regard to each model generation time based on a weather track record and an output power track record in regard to the power plant; 
	B) a similar track record data extraction unit that obtains a weather track record similar to weather prediction data and a corresponding output power track record as similar track record data;
	C) a model accuracy calculation unit that calculates accuracy of each of a plurality of mathematical models of the model generation unit in a weather condition similar to the weather prediction data;
	D) a model selection unit that selects a mathematical model to be used for the prediction by using the accuracy of each of the models; and
	E) a model output power prediction unit that predicts the power generation amount of the power plant by using the selected mathematical model”. 
 	These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical relationships which is identified as an example of mathematical concepts grouping of abstract ideas. 
 	For instance, the specification clearly states that the model generation is achieved by inputting data such as past weather and past power generation to a mathematical algorithm to generate a mathematical model (an equation as shown in Fig. 13).  The data is retrieved from databases.  Thus, this is a mathematical algorithm 
	This judicial exception is not integrated into a practical application because the claims recite the additional elements such as “a power generation amount prediction apparatus for predicting a power generation amount at a power plant that performs power generation by use of renewable energy”, the term “unit” for each respective 
 	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a power generation amount prediction apparatus for predicting a power generation amount at a power plant that performs power generation by use of renewable energy”, the term “unit” for each respective limitation recited above, and data extraction unit that obtains data, are recited at a high level of generality. For instance, for predicting a power generation amount at a power plant that performs power generation by use of renewable energy” are not positively recited and does not impose any meaningful limits on practicing the abstract idea. The unit that includes a CPU to perform each of the abstract idea limitations, and which are recited in a high level of generality and are considered insignificant computer implementation of the abstract idea. The courts have found that the recitation either explicit or implicit to perform a mathematical function in a 
	Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
 	Claims 2-4 and 10-14 depends on claim 1 and thus recites the limitations and the abstract ideas of claim 1. 
	Claim 2 further recites “wherein the model generation unit obtains the mathematical model by adding a characteristic and an installation condition of the power plant to a primary mathematical model of the power plant generated based on the weather track record and the output power track record”. These limitations, as drafted, are a process or steps that, under its broadest reasonable interpretation, covers mathematical relationships which is identified as an example of mathematical concepts grouping of abstract ideas. As stated above, obtain the model generation involves 
	Claim 3 further recites “wherein the similar track record data extraction unit extracts the weather track record similar to the weather prediction data, extracts an output power track record at a time of the weather track record, and thereby obtains the weather track record and the output power track record in combination”. These limitations, as drafted, are a process or steps that, under its broadest reasonable interpretation, covers mathematical relationships which is identified as an example of mathematical concepts grouping of abstract ideas. As stated above, the similar track record data unit extraction, and obtaining of data involves mathematical concepts. Claim 3 simply further specifies that the similar track record extraction unit makes use of more variables for the obtaining of the mathematical model. 
	   Claim 4 further recites “wherein when the similar track record data extraction unit has no weather track record similar to the weather prediction data in regard to a first power plant, the model selection unit selects a mathematical model of a second power plant having a similar weather track record”.  These limitations, as drafted, are a process or steps that, under its broadest reasonable interpretation, covers mathematical relationships which is identified as an example of mathematical concepts grouping of abstract ideas. As stated above, the similar track record data unit extraction, and obtaining of data involves mathematical concepts. Claim 4 simply further specifies a comparison step that involves the comparison of data and when no data has been found, to use a secondary model that indeed has a similar track record. 
Claims 10-14 further recites limitations that as drafted, are a process or steps that, under its broadest reasonable interpretation, covers mathematical relationships which is identified as an example of mathematical concepts grouping of abstract ideas. Claim 10 further defines variables being used by each of the abstract ideas of claim 1. Thus, each of the limitations in claims 10-14 are also abstract ideas of itself. 
	Accordingly, the additional elements of claims 2-4 and 10-14 do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
The claim(s) 5 and 9 recite(s) “A power generation amount prediction method for predicting a power generation amount at a power plant that performs power generation by use of renewable energy, wherein the power generation amount of the power plant is predicted by:
 	generating a mathematical model of the power generation amount of the power plant in regard to each model generation time based on a weather track record and an output power track record in regard to the power plant; and
	selecting a mathematical model to be used for the prediction from a plurality of the mathematical models by calculating accuracy of each of the mathematical models in weather condition similar to weather prediction data”.
	These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical relationships which is identified as an example of mathematical concepts grouping of abstract ideas.

 	This judicial exception is not integrated into a practical application because the claims recite the additional elements such as for predicting a power generation amount at a power plant that performs power generation by use of renewable energy. This is merely an intended result or intended environment which is not positively recited.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of 
at a power plant that performs power generation by use of renewable energy” is not positively recited and does not impose any meaningful limits on practicing the abstract idea. 
 	Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
 	Claim 9 depends on claim 5 and thus recites the limitations and the abstract ideas of claims 5. 
	Claim 9 further recites, “wherein a system condition of the electric power system including the power plant performing the power generation by use of renewable energy is predicted in terms of a time series, a control targetPage 5 of 9Application No. To be determined for the system stabilization is determined when deterioration in the system condition is predicted. These limitations, as drafted, are a process or steps that, under its broadest reasonable interpretation, covers mathematical relationships which is identified as an example of mathematical concepts grouping of abstract ideas. The system condition predicted in terms of a time series includes identifying and comparing time series data against thresholds to identify or predict the system condition in the time series data. Thus, this step involves or suggests making use of a mathematical concepts or formulas to compare data and predict data. Also, determining a control target for system stabilization when a deterioration is predicted involves comparing data to find a fault in an electrical system in a future time and find a control target or amount to alleviate the problem. Thus, this step involves or suggests making use of a 
 	This judicial exception is not integrated into a practical application because the claims recite the additional elements such as “a control command is transmitted to the determined control target to make the control target perform control” which are recited in high level of generality and are mere instructions to apply the exception. 
 	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a control command is transmitted to the determined control target to make the control target perform control are recited a high level of generality. These limitations simply amounts to a claim that is merely adding tea rods “apply it” to the judicial exception. For instance, none of the abstract ideas recited in claim 5 are used for the control target determination and the control command. The control command is performed when the condition and control target are determined, but the control command is unclear what is being controlled to stabilize the electric power system or how the abstract ideas are used in the stabilization process or control target achievement. Thus, these limitations do not impose any limits to the exceptions of claims 9 and 5.  
 	Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.	
Claims 6-7 depend on claim 5, and thus recites the limitations and the abstract ideas of claims 5.
	Claims 6 recites the additional limitations “wherein the mathematical model is obtained by adding a characteristic and an installation condition of the power plant to a primary mathematical model of the power generation Page 4 of 9Application No. To be determinedamount of the power plant generated based on the weather track record and the output power track record”; and claim 7 “wherein when there is no weather track record similar to the weather prediction data in regard to a first power plant, a mathematical model of a second power plant having similar weather track record and output power track record is selected as the mathematical model of the power generation amount of the first power plant”. These limitations, as drafted, are a process or steps that, under its broadest reasonable interpretation, covers mathematical relationships which is identified as an example of mathematical concepts grouping of abstract ideas. Claim 6 involves generating a model based on more input data. Claim 7 compares the steps of comparing data for determining that not pertinent data exists, and selecting data of a secondary plant. Thus, the claims further include abstract ideas.    
 	This judicial exception is not integrated into a practical application because the claims recite the additional elements such as for predicting a power generation amount at a power plant that performs power generation by use of renewable energy. This is merely an intended result or intended environment which is not positively recited.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

“for predicting a power generation amount at a power plant that performs power generation by use of renewable energy” are not positively recited and does not impose any meaningful limits on practicing the abstract idea. 
 	Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koichi et al (JP 5661594 as supported by the machine translation provided).
	As per claim 1, Koichi teaches  a power generation amount prediction apparatus for predicting a power generation amount at a power plant that performs power generation by use of renewable energy (see Fig. 1 apparatus and see Page 2 Par. 1 “The present invention relates to a prediction model construction apparatus, method, and program, and a power generation amount prediction apparatus and method, and more particularly to a prediction model construction apparatus and method for constructing a prediction model for predicting the future power generation amount of solar power generation”), comprising:
	a model generation unit that generates a mathematical model of the power generation amount of the power plant in regard to each model generation time based on a weather track record and an output power track record in regard to the power plant (see page 3 par. 1 “….constructing a prediction model capable of performing prediction, and a power generation amount prediction apparatus and
method for predicting a power generation amount using the prediction model”; also, see page 3 “An extraction means/unit for extracting power generation data measured at a date and time after the predetermined time from a date and time corresponding to the extracted weather data; Construction means for constructing a prediction model for outputting the predicted value of the power generation amount after the predetermined time in response to the input of the weather data at the time of the prediction request by learning
the extracted weather data and power generation amount data”; also, see page 7 par. 6 “the CPU 11 constructs a prediction model f from the N data sets (z i , y i + h ) and the number of latent variables LV read from the storage unit 15 using PLS and stores the prediction model f in the storage unit 15. (Step S31)”);
	a similar track record data extraction unit that obtains a weather track record similar to weather prediction data (see page 3 par. 2 “the weather data similar to the weather data at the time and the date and time corresponding to the weather data and the date and time when the prediction is requested) and a corresponding output (see page 3 par. 2 “An extraction means/unit for extracting power generation data measured at a date and time after the predetermined time from a date and time corresponding to the extracted weather data; Construction means for constructing a prediction model for outputting the predicted value of the power generation amount after the predetermined time in response to the input of the weather data at the time of the prediction request by learning the extracted weather data and power generation amount data”; also, see page 3 par. 3 “Further, the extracting means extracts the power generation amount data measured on the date and time after a predetermined time from the date and time corresponding to the extracted weather data. And the construction means learns the weather data and the power generation amount data extracted by the extraction means, and outputs the predicted value of the power generation amount after a predetermined time in response to the input of the weather data at the time of the prediction request”; also, see page 3 par. 4; also, see page 5 par. 6);
	a model accuracy calculation unit that calculates accuracy of each of a plurality of mathematical models of the model generation unit in a weather condition similar to the weather prediction data (see page 5 pars. 9-10 and page 6 par. 1 “…However, it is assumed that d (x i , x q ) and e (t i , t q ) are appropriately scaled to an average 0 variance 1 or the like, for example. Α is a parameter having a value of zero or more. In the present embodiment, a local prediction model is constructed by selecting some samples from the database in ascending order of similarity J (x i , x q ). Here, the number of samples to be selected as the model construction sample is a parameter for adjusting the prediction accuracy”, models are created and accuracy of the models is determined. It is to note that each selection of samples of data generates a model; also, see Fig. 2 data of each model constructed is compared to a threshold to determine an accuracy, see page 7 pars. 3-5);
	a model selection unit that selects a mathematical model to be used for the prediction by using the accuracy of each of the models (see page 5 models are created by using samples of data and ; also, see page 7  pars. 6-8 “Next, the CPU 11 constructs a prediction model f from the N data sets (z i , y i + h ) and the number of latent variables LV read from the storage unit 15 using PLS and stores the prediction model f in the storage unit 15. (Step S31). The prediction model may be constructed based on a known method such as PCR, OLS, or any nonlinear model construction method in addition to PLS, if necessary. Next, the CPU 11 reads the prediction model f and the query z q from the storage unit 15, substitutes the query z q for the prediction model f, and predicts the future power generation amount. The CPU 11 stores the predicted future power generation amount 15 and outputs it to the display unit 14 or a peripheral device such as a printer (not shown) (step S32). Next, the CPU 11 reads the prediction model f, the query z q , and the measurement date / time t q of the query from the storage unit 15, and f prev , z prev , t prev recorded in the storage unit 15, respectively, f prev = f, z prev = z q , t prev = t q , and z q = z I + 1 , t q = t I + 1 are overwritten, waiting until the next query is input from the input unit 13, and step S25 Return to (step S33)”); and
(see par. 4 “In order to build, a prediction model that can predict future power generation with high accuracy in response to periodic weather such as seasonal fluctuations and changes in the properties of photovoltaic panels as well as sudden changes in weather can do”; also, see page 4 par. 5 “In the present embodiment, an
example in which the prediction model construction device of the present invention is applied to the future power generation amount prediction device that predicts the future power generation amount using the constructed prediction model will be described”; also, see page 7 par. 7 “Next, the CPU 11 reads the prediction model f and the query z q from the storage unit 15, substitutes the query z q for the prediction model f, and predicts the future power generation amount. The CPU 11 stores the predicted future power generation amount 15 and outputs it to the display unit 14 or a peripheral device such as a printer (not shown) (step S32”).
  	As per claim 3, Koichi teaches the power generation amount prediction apparatus according to claim 1, Koichi further teaches wherein the similar track record data extraction unit extracts the weather track record similar to the weather prediction data, extracts an output power track record at a time of the weather track record, and thereby obtains the weather track record and the output power track record in combination (see page 3 par. 2 “the weather data similar to the weather data at the time and the date and time corresponding to the weather data and the date and time when the prediction is requested; see page 3 par. 2 “An extraction means/unit for extracting power generation data measured at a date and time after the predetermined time from a date and time corresponding to the extracted weather data; Construction means for constructing a prediction model for outputting the predicted value of the power generation amount after the predetermined time in response to the input of the weather data at the time of the prediction request by learning the extracted weather data and power generation amount data”, this indicates that the extracted tracked weather data and tracked power generation are extracted in combination; also, see page 3 par. 3 “Further, the extracting means extracts the power generation amount data measured on the date and time after a predetermined time from the date and time corresponding to the extracted weather data. And the construction means learns the weather data and the power generation amount data extracted by the extraction means, and outputs the predicted value of the power generation amount after a predetermined time in response to the input of the weather data at the time of the prediction request”; also, see page 3 par. 4; also, see page 5 par. 6).
  	As per claim 5, Koichi teaches a power generation amount prediction method for predicting a power generation amount at a power plant that performs power generation by use of renewable energy (see Fig. 1 apparatus and see Page 2 Par. 1 “The present invention relates to a prediction model construction apparatus, method, and program, and a power generation amount prediction apparatus and method, and more particularly to a prediction model construction apparatus and method for constructing a prediction model for predicting the future power generation amount of solar power generation”),
	wherein the power generation amount of the power plant is predicted by:
	generating a mathematical model of the power generation amount of the power plant in regard to each model generation time based on a weather track record and an output power track record in regard to the power plant (see page 3 par. 1 “….constructing a prediction model capable of performing prediction, and a power generation amount prediction apparatus and method for predicting a power generation amount using the prediction model”; also, see page 3 “An extraction means/unit for extracting power generation data measured at a date and time after the predetermined time from a date and time corresponding to the extracted weather data; Construction means for constructing a prediction model for outputting the predicted value of the power generation amount after the predetermined time in response to the input of the weather data at the time of the prediction request by learning the extracted weather data and power generation amount data”; also, see page 7 par. 6 “the CPU 11 constructs a prediction model f from the N data sets (z i , y i + h ) and the number of latent variables LV read from the storage unit 15 using PLS and stores the prediction model f in the storage unit 15. (Step S31)”; see par. 4 “In order to build, a prediction model that can predict future power generation with high accuracy in response to periodic weather such as seasonal fluctuations and changes in the properties of photovoltaic panels as well as sudden changes in weather can do”; also, see page 4 par. 5 “In the present embodiment, an
example in which the prediction model construction device of the present invention is applied to the future power generation amount prediction device that predicts the future power generation amount using the constructed prediction model will be described”; also, see page 7 par. 7 “Next, the CPU 11 reads the prediction model f and the query z q from the storage unit 15, substitutes the query z q for the prediction model f, and predicts the future power generation amount. The CPU 11 stores the predicted future power generation amount 15 and outputs it to the display unit 14 or a peripheral device such as a printer (not shown) (step S32” ); and 
	selecting a mathematical model to be used for the prediction from a plurality of the mathematical models by calculating accuracy of each of the mathematical models in  weather condition similar to weather prediction data (see page 5 models are created by using samples of data and ; also, see page 7  pars. 6-8 “Next, the CPU 11 constructs a prediction model f from the N data sets (z i , y i + h ) and the number of latent variables LV read from the storage unit 15 using PLS and stores the prediction model f in the storage unit 15. (Step S31). The prediction model may be constructed based on a known method such as PCR, OLS, or any nonlinear model construction method in addition to PLS, if necessary. Next, the CPU 11 reads the prediction model f and the query z q from the storage unit 15, substitutes the query z q for the prediction model f, and predicts the future power generation amount. The CPU 11 stores the predicted future power generation amount 15 and outputs it to the display unit 14 or a peripheral device such as a printer (not shown) (step S32). Next, the CPU 11 reads the prediction model f, the query z q , and the measurement date / time t q of the query from the storage unit 15, and f prev , z prev , t prev recorded in the storage unit 15, respectively, f prev = f, z prev = z q , t prev = t q , and z q = z I + 1 , t q = t I + 1 are overwritten, waiting until the next query is input from the input unit 13, and step S25 Return to (step S33)”; see page 5 pars. 9-10 and page 6 par. 1 “…However, it is assumed that d (x i , x q ) and e (t i , t q ) are appropriately scaled to an average 0 variance 1 or the like, for example. Α is a parameter having a value of zero or more. In the present embodiment, a local prediction model is constructed by selecting some samples from the database in ascending order of similarity J (x i , x q ). Here, the number of samples to be selected as the model construction sample is a parameter for adjusting the prediction accuracy”, models are created and accuracy of the models is determined. It is to note that each selection of samples of data generates a model; also, see Fig. 2 data of each model constructed is compared to a threshold to determine an accuracy, see page 7 pars. 3-5; also, see claim 1 which is the apparatus performing the same method steps of claim 5).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Koichi et al (JP 5661594 as supported by the machine translation provided) in view of Gen et al (JP 2015138912 as supported by the machine translation).
	As per claim 2, Koichi teaches the power generation amount prediction apparatus according to claim 1, Koichi further teaches wherein the model generation unit obtains the mathematical model by adding a characteristic and (see page 6 “When a statistical model is constructed for time series data, its dynamic characteristics are often considered for the purpose of improving estimation performance. That is, the model is constructed by adding not only the current time sample but also the past sample to the input. At this time, the sample of the i-th input is constructed as shown in Equation (4)”; also, see page 2 par. 2, page 3 pars. 2-3, page 4 last par. And page 10 par. 1 “the power generation amount data indicating the power generation amount measured in the past, the
weather data indicating the weather at the solar power generation panel installation location when the power generation amount is measured, and the date and time in association with each other”, this data represents characteristics of the power plant that are applied/added to the model to generate the model).  	While Koichi teaches data at specific locations, Koichi does not explicitly teach adding an installation condition of the power plant to a primary mathematical model for predicting power generation (this has been interpreted as specific point or location of the plant, type of terrain, or installation direction of the plant as suggested in Fig. 8).
	Gen teaches a system comprising adding/applying an installation condition of a power plant to a primary mathematical model for predicting power generation (see page 3 par. 4 “the control means 23 is comprised so that the output of the positional information d2 of the solar power generation device PV and the specification information d3 regarding the apparatus specification of the solar power generation device PV is possible. More specifically, the control means
23 can memorize | store and output the latitude and longitude of the installation place of the solar power generation device PV as the positional information d2. In the present embodiment, the position information d2 is stored in advance when the solar power generation device PV is installed. The specification information d3 includes information necessary for estimating the maximum power generation amount of the solar power generation device PV. Specifically, the manufacturer and model number information of the solar power generation device PV, and the installation orientation and the installation angle of the solar cell module 21 (more specifically, the solar panel used for the solar cell module 21) of the solar power generation device PV. Are included. In the present embodiment, the specification information d3 is also stored in advance when the solar power generation device PV is installed, similarly to the position information d2. As shown in FIG. 1, the control means 23 is configured to output these actually measured data d (power generation amount d1, position information d2, and specification information d3) to the photovoltaic power generation amount prediction system 1 via a communication line”; also, see page 5 par. 4 “the solar power generation amount prediction system 1 is a standard for calculating the reference power generation amount ds of each solar power generation device PV based on the specification information d3”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Koichi’s invention to include adding/applying an installation condition of a power plant to a primary mathematical model for predicting power generation as taught by Gen in order to predict a more accurate power generation based on installation conditions that affect a power output of a power plant (see page 5 par. 4). 
	As to claim 6, this claim is the method claim corresponding to the apparatus/system claim 2 and is rejected for the same reasons mutatis mutandis.
 	As per claim 10, Koichi teaches the power generation amount prediction apparatus according to claim 1, Koichi further teaches wherein: 
 	the model generation unit generates a mathematical model of renewable energy by using weather track record data (see page 3 par. 1 “….constructing a prediction model capable of performing prediction, and a power generation amount prediction apparatus and method for predicting a power generation amount using the prediction model”; also, see page 3 “An extraction means/unit for extracting power generation data measured at a date and time after the predetermined time from a date and time corresponding to the extracted weather data), output power track record data of renewable energy (also, see page 3 “An extraction means/unit for extracting power generation data measured at a date and time after the predetermined time from a date and time corresponding to the extracted weather data; Construction means for constructing a prediction model for outputting the predicted value of the power generation amount after the predetermined time in response to the input of the weather data at the time of the prediction request by learning the extracted weather data and power generation amount data), characteristic data of renewable energy see page 6 “When a statistical model is constructed for time series data, its dynamic characteristics are often considered for the purpose of improving estimation performance. That is, the model is constructed by adding not only the current time sample but also the past sample to the input. At this time, the sample of the i-th input is constructed as shown in Equation (4)”; also, see page 2 par. 2, page 3 pars. 2-3, page 4 last par. And page 10 par. 1 “the power generation amount data indicating the power generation amount measured in the past, the
weather data indicating the weather at the solar power generation panel installation location when the power generation amount is measured, and the date and time in association with each other”, this data represents characteristics of the power plant that are applied/added to the model to generate the model),
 	the similar track record data extraction unit extracts weather track record data similar to the weather prediction data and corresponding output power track record data by using the weather prediction data, the weather track record data and the output power track record data (see page 3 par. 2 “the weather data similar to the weather data at the time and the date and time corresponding to the weather data and the date and time when the prediction is requested; see page 3 par. 2 “An extraction means/unit for extracting power generation data measured at a date and time after the predetermined time from a date and time corresponding to the extracted weather data; Construction means for constructing a prediction model for outputting the predicted value of the power generation amount after the predetermined time in response to the input of the weather data at the time of the prediction request by learning the extracted weather data and power generation amount data”; also, see page 3 par. 3 “Further, the extracting means extracts the power generation amount data measured on the date and time after a predetermined time from the date and time corresponding to the extracted weather data. And the construction means learns the weather data and the power generation amount data extracted by the extraction means, and outputs the predicted value of the power generation amount after a predetermined time in response to the input of the weather data at the time of the prediction request”; also, see page 3 par. 4; also, see page 5 par. 6), 
 	the model accuracy calculation unit calculates accuracy of the mathematical model by using the mathematical model, the similar track record data and mathematical model selection result data (see page 5 pars. 9-10 and page 6 par. 1 “…However, it is assumed that d (x i , x q ) and e (t i , t q ) are appropriately scaled to an average 0 variance 1 or the like, for example. Α is a parameter having a value of zero or more. In the present embodiment, a local prediction model is constructed by selecting some samples from the database in ascending order of similarity J (x i , x q ). Here, the number of samples to be selected as the model construction sample is a parameter for adjusting the prediction accuracy”, models are created and accuracy of the models is determined. It is to note that each selection of samples of data generates a model; also, see Fig. 2 data of each model constructed is compared to a threshold to determine an accuracy, see page 7 pars. 3-5), 
	the model selection unit selects a mathematical model to be used for the prediction by using the accuracy of each mathematical model (see page 5 models are created by using samples of data and ; also, see page 7  pars. 6-8 “Next, the CPU 11 constructs a prediction model f from the N data sets (z i , y i + h ) and the number of latent variables LV read from the storage unit 15 using PLS and stores the prediction model f in the storage unit 15. (Step S31). The prediction model may be constructed based on a known method such as PCR, OLS, or any nonlinear model construction method in addition to PLS, if necessary. Next, the CPU 11 reads the prediction model f and the query z q from the storage unit 15, substitutes the query z q for the prediction model f, and predicts the future power generation amount. The CPU 11 stores the predicted future power generation amount 15 and outputs it to the display unit 14 or a peripheral device such as a printer (not shown) (step S32). Next, the CPU 11 reads the prediction model f, the query z q , and the measurement date / time t q of the query from the storage unit 15, and f prev , z prev , t prev recorded in the storage unit 15, respectively, f prev = f, z prev = z q , t prev = t q , and z q = z I + 1 , t q = t I + 1 are overwritten, waiting until the next query is input from the input unit 13, and step S25 Return to (step S33)”), and 
	the model output power prediction unit predicts renewable energy output power by using the selected mathematical model (see par. 4 “In order to build, a prediction model that can predict future power generation with high accuracy in response to periodic weather such as seasonal fluctuations and changes in the properties of photovoltaic panels as well as sudden changes in weather can do”; also, see page 4 par. 5 “In the present embodiment, an example in which the prediction model construction device of the present invention is applied to the future power generation amount prediction device that predicts the future power generation amount using the constructed prediction model will be described”; also, see page 7 par. 7 “Next, the CPU 11 reads the prediction model f and the query z q from the storage unit 15, substitutes the query z q for the prediction model f, and predicts the future power generation amount. The CPU 11 stores the predicted future power generation amount 15 and outputs it to the display unit 14 or a peripheral device such as a printer (not shown) (step S32”).
 	While Koichi teaches data at specific locations, Koichi does not explicitly teach using an installation condition of the power plant to generate a mathematical model for predicting power generation (this has been interpreted as specific point or location of the plant, type of terrain, or installation direction of the plant as suggested in Fig. 8).
	Gen teaches a system comprising applying/using an installation condition of a power plant to generate a mathematical model for predicting power generation (see page 3 par. 4 “the control means 23 is comprised so that the output of the positional information d2 of the solar power generation device PV and the specification information d3 regarding the apparatus specification of the solar power generation device PV is possible. More specifically, the control means
23 can memorize | store and output the latitude and longitude of the installation place of the solar power generation device PV as the positional information d2. In the present embodiment, the position information d2 is stored in advance when the solar power generation device PV is installed. The specification information d3 includes information necessary for estimating the maximum power generation amount of the solar power generation device PV. Specifically, the manufacturer and model number information of the solar power generation device PV, and the installation orientation and the installation angle of the solar cell module 21 (more specifically, the solar panel used for the solar cell module 21) of the solar power generation device PV. Are included. In the present embodiment, the specification information d3 is also stored in advance when the solar power generation device PV is installed, similarly to the position information d2. As shown in FIG. 1, the control means 23 is configured to output these actually measured data d (power generation amount d1, position information d2, and specification information d3) to the photovoltaic power generation amount prediction system 1 via a communication line”; also, see page 5 par. 4 “the solar power generation amount prediction system 1 is a standard for calculating the reference power generation amount ds of each solar power generation device PV based on the specification information d3”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Koichi’s invention to include using an installation condition of a power plant to generate a mathematical model for predicting power generation as taught by see page 5 par. 4). 
 	As to claim 11, this claim is the apparatus claim corresponding to the apparatus/system claim 2 and is rejected for the same reasons mutatis mutandis.
  	As per claim 12, Koichi-Gen teaches the power generation amount prediction apparatus according to claim 10, Koichi further teaches wherein the model accuracy calculation unit calculates the accuracy of the mathematical model based on output power track record data obtained by inputting the weather track record data included in the similar track record data to the mathematical model generated by the model generation unit and the output power track record data included in the similar track record data (see page 5 par. 6 “Furthermore, in this embodiment, in order to consider the seasonal variation in solar power generation in addition to the Euclidean distance between the query and the sample, the past power generation result y and the information on the measurement date and time t of the
weather data x are used…”; also, see page 5 pars. 9-10 and page 6 par. 1 “…However, it is assumed that d (x i , x q ) and e (t i , t q ) are appropriately scaled to an average 0 variance 1 or the like, for example. Α is a parameter having a value of zero or more. In the present embodiment, a local prediction model is constructed by selecting some samples from the database in ascending order of similarity J (x i , x q ). Here, the number of samples to be selected as the model construction sample is a parameter for adjusting the prediction accuracy”, models are created and accuracy of the models is determined. It is to note that each selection of samples of data generates a model; also, see Fig. 2 data of each model constructed is compared to a threshold to determine an accuracy, see page 7 pars. 3-5; the sample data are the power track record and weather track record determined using the similarity), and calculates the accuracy of the mathematical model included in selection result data of the mathematical model of the renewable energy output power based on output power track record data obtained by inputting the weather track record data included in the similar track record data to one or more mathematical models included in the mathematical model selection result data and the output power track record data included in the similar track record data (see page 5 par. 6 “Furthermore, in this embodiment, in order to consider the seasonal variation in solar power generation in addition to the Euclidean distance between the query and the sample, the past power generation result y and the information on the measurement date and time t of the weather data x are used…”; also, see page 5 pars. 9-10 and page 6 par. 1 “…However, it is assumed that d (x i , x q ) and e (t i , t q ) are appropriately scaled to an average 0 variance 1 or the like, for example. Α is a parameter having a value of zero or more. In the present embodiment, a local prediction model is constructed by selecting some samples from the database in ascending order of similarity J (x i , x q ). Here, the number of samples to be selected as the model construction sample is a parameter for adjusting the prediction accuracy”, models are created and accuracy of the models is determined. It is to note that each selection of samples of data generates a model; also, see Fig. 2 data of each model constructed is compared to a threshold to determine an accuracy, see page 7 pars. 3-5; the sample data are the power track record and weather track record determined using the similarity).
As per claim 13, Koichi-Gen teaches the power generation amount prediction apparatus according to claim 10, Koichi further teaches wherein the model selection unit selects the mathematical model of the renewable energy output power having the highest accuracy by making accuracy comparison of the mathematical model of the renewable energy output power generated by the model generation unit and one of more of the mathematical models included in the mathematical model selection result data (see page 5 models are created by using samples of data and ; also, see page 7  pars. 6-8 “Next, the CPU 11 constructs a prediction model f from the N data sets (z i , y i + h ) and the number of latent variables LV read from the storage unit 15 using PLS and stores the prediction model f in the storage unit 15. (Step S31). The prediction model may be constructed based on a known method such as PCR, OLS, or any nonlinear model construction method in addition to PLS, if necessary. Next, the CPU 11 reads the prediction model f and the query z q from the storage unit 15, substitutes the query z q for the prediction model f, and predicts the future power generation amount. The CPU 11 stores the predicted future power generation amount 15 and outputs it to the display unit 14 or a peripheral device such as a printer (not shown) (step S32). Next, the CPU 11 reads the prediction model f, the query z q , and the measurement date / time t q of the query from the storage unit 15, and f prev , z prev , t prev recorded in the storage unit 15, respectively, f prev = f, z prev = z q , t prev = t q , and z q = z I + 1 , t q = t I + 1 are overwritten, waiting until the next query is input from the input unit 13, and step S25 Return to (step S33)”; also, see page 7 par. 3 “Next, the CPU 11 reads out the similarity J (z q , z prev ) and the threshold value J￣ from the storage unit 15 and compares the magnitudes (step S28). When the similarity J (z q , z prev ) is smaller than the threshold value J￣, the CPU 11 reads the prediction model f prev used for the previous prediction from the storage unit 15 and substitutes z q for f prev. The future power generation amount is predicted, and the process waits until the next query is input from the input unit 13, and returns to step S25 (step S34)”, thus, the results of each model are compared in step S28 against a thresholds and the more accurate model is selected).
  	As per claim 14, Koichi-Gen teaches the power generation amount prediction apparatus according to claim 10, Koichi further teaches wherein the model output power prediction unit predicts the renewable energy output power by inputting the weather prediction data to the mathematical model selected by the model selection unit (see par. 4 “In order to build, a prediction model that can predict future power generation with high accuracy in response to periodic weather such as seasonal fluctuations and changes in the properties of photovoltaic panels as well as sudden changes in weather can do”; also, see page 4 par. 5 “In the present embodiment, an example in which the prediction model construction device of the present invention is applied to the future power generation amount prediction device that predicts the future power generation amount using the constructed prediction model will be described”; also, see page 7 par. 7 “Next, the CPU 11 reads the prediction model f and the query z q from the storage unit 15, substitutes the query z q for the prediction model f, and predicts the future power generation amount. The CPU 11 stores the predicted future power generation amount 15 and outputs it to the display unit 14 or a peripheral device such as a printer (not shown) (step S32”)).
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Koichi et al (JP 5661594 as supported by the machine translation provided) in view of Chen (TW 201539973 as supported by the machine translation).
 	As per claim 4, Koichi teaches the power generation amount prediction apparatus according to claim 1, Koichi does not explicitly teach wherein when the similar track record data extraction unit has no weather track record similar to the weather prediction data in regard to a first power plant, the model selection unit selects a mathematical model of a second power plant having a similar weather track record (this has been interpreted as: using the data of a second power plant to generate the power prediction of first power plant, as suggested in [0086] of the original disclosure).
	However, Chen teaches a system and method for estimating power generation for a plant comprising wherein when similar track record data extraction unit has no weather track record similar to a weather prediction data in regard to a first power plant, the model selection unit selects a mathematical model of a second power plant having a similar weather track record (this has been interpreted as: using the data of a second power plant to generate the power prediction of first power plant, as suggested in [0086] of the original disclosure; see Chen page 5 last two paragraphs “Figure 5 is a schematic diagram of the power generation of a power plant that is presumed to be unable to obtain prediction reference data.
As shown in Fig. 5, if the power generation amount of the power plant A1 is to be estimated, but the predicted reference data of the power plant A1 cannot be obtained, but the neighboring power plant A2 can obtain the prediction reference data, it can be estimated by the above steps S101 to S105. The predicted power generation amount P2 of the power plant A2, and the historical time, calculate the percentage difference between the power generation amount of the power plant A1 (P1`) and the power generation amount of the power plant A2 (P2`)
C = ((P1`-P2`)/P1 `) Finally, the predicted power generation amount P1 = P2 (1 + C) of the power plant A1 is calculated from the predicted power generation amount P2 of the power plant A2 and the difference percentage C. Through the speculation method of this creation, it is possible to estimate the amount of power generated by a power plant that can obtain predicted data, and it is also possible to estimate the amount of power generated by a power plant that cannot obtain predicted data; also, see page 3 par. 1 “The historical data of the first solar power plant can be past climate information, environmental factors external to the power plant, or other factors (such as the angle of sunshine in historical time, etc.). In step S102, at least one second reference material of the first solar power  plant is obtained. For example, the second reference material of the first solar power plant may be future climate information of the weather forecast, external environmental factors of the power plant, or future sunshine angles…”; also, see page 3 par. 2 similarity data is determined).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to (see page 5 last two pars.).
 	As to claim 7, this claim is the method claim corresponding to the apparatus/system claim 4 and is rejected for the same reasons mutatis mutandis.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al (JP 5797599 as supported by the machine translation provided) in view of Koichi et al (JP 5661594 as supported by the machine translation). 
 	As per claim 8, Maeda teaches a system stabilization apparatus that stabilizes an electric power system, including a power plant performing power generation by use of renewable energy, by using the power generation amount prediction apparatus (see page 8 par. 7 “According to the present embodiment, it is possible to predict the fluctuation of the wind speed applied to the wind power generation facility 4 and perform output control of the power system side generator based on the predicted fluctuation. Further, according to the present embodiment, it is
possible to predict and report the time point at which the wind speed applied to the wind power generation equipment 4 decreases.) 
(see Fig. 8A-C a system condition power generation and wind speed of the system is predicted in terms of time series data; also, see page 10 par. 4 “FIG. 1 is a graph showing an example of time series data of wind power among wind conditions affecting wind power generation equipment and time series data of power generation amount of the
wind power generation equipment obtained as a result”;  see page 5 pars. 8-10 “wind speed represents the waveform data of the amount of power.
FIG. 8A shows the prediction stage. With respect to the waveform 701 of the electric energy and the waveform 702 of the wind speed, ◯ marks 721 and 722 indicate the wind condition prediction results by the Gaussian process from the waveforms surrounded by the squares 711 and 712, respectively. Later, data on the right (later in time) than the waveform enclosed by the squares 711 and 712 will actually be obtained. Here, the time increment is t. In this graph, it is expected that at time t .sub.2 , the wind speed decreases and the power generation amount is greatly reduced, and it becomes impossible to secure the prescribed power generation amount. The prediction result is displayed on the screen of the display unit 26 and a warning is issued. At the same time, information on the prediction of power generation reduction is transmitted to the upper power control system… In the graph of FIG. 8B, as dispersion, ± 3σ values 811 and 812 with respect to the predicted electric energy value 810 at each time after the current time 801, and ± 3σ values 821 and 822 with respect to the predicted wind speed value 820 are shown. The displayed state is shown.”, thus, a decrease, and/or a warning indicates a system condition detected in the power electric system that includes a renewable resource such as wind plant. As it is shown in Figs. 8A-C the system condition variation is presented in time-series; also, see Fig. 13 and page 7 par. 1 “FIG. 13 shows the prediction stage. With respect to the waveform 1201 of the electric energy and the waveform 1202 of the wind speed, the wind condition prediction results by the recognition engine are indicated by ◯ marks 1221 and 1222 from the waveforms surrounded by the squares 1211 and 1212, respectively. Later, data on the right (later in time) than the waveform enclosed by the squares 1211 and 1212 will be actually obtained”);
	a control target determination unit that determines a control target for the system stabilization when deterioration in the system condition is predicted (see page 8 par. 7-8 “According to the present embodiment, it is possible to predict the fluctuation of the wind speed applied to the wind power generation facility 4 and perform output control of the power system side generator based on the predicted fluctuation. Further, according to the present embodiment, it is possible to predict and report the time point at which the wind speed applied to the wind power generation equipment 4 decreases. Further, the method of notifying a power company or the like in advance of the combined output of
the wind power generation output and the storage battery output and performing the constant output control has an economical effect of requiring a storage battery with as little capacity as possible. Furthermore, a charge / discharge plan for the storage battery can be established with high accuracy. In addition, when it is predicted that the combined output of the wind power generation output and the storage battery output will not reach the specified output due to the decrease in the wind speed, it is possible to predict the point in time and send information to the upper power generation control system” ); and
	a control command unit that transmits a control command to the determined control target to make the control target perform control (see page 1. 1 “The present invention predicts a power generation amount of a wind power generation facility and performs output control of a power system side generator based on a predicted value, and relates to a power generation amount prediction method and a system thereof” and page 1 last paragraph “The increase in the amount of power generation can be controlled (suppressed) by the wind power generator itself, but it is important to predict the decrease in the amount of power generation by some means and substitute it with another power generation facility…” also, see; page 3 par. 2 “The present invention relates to a method for predicting wind speed fluctuations in a wind power generation facility and issuing a report based on the predicted wind speed to control the output of a power system side generator”; also, see page 8 par. 7-8; also, see page 8 par. 7-8 “According to the present embodiment, it is possible to predict the fluctuation of the wind speed applied to the wind power generation facility 4 and perform output control of the power system side generator based on the predicted fluctuation.).
	Maeda does not teach the power generation amount prediction apparatus 
according to claim 1 (claim 1 includes all of the limitations of claim 1).
	However, Koichi teaches a power generation amount prediction apparatus 

	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Maeda’s invention to include a power generation amount prediction apparatus according to claim 1 as taught by Koichi in order to predict power generation of a plant in an electrical system and combine it with the power stabilization system of Maeda to control and stabilize power conditions in an electrical system when predicted conditions are detected as being deteriorated as taught by Maeda in order to provide a more complete system.  
	 As to claim 9, this claim is the method claim corresponding to the apparatus/system claim 8 and is rejected for the same reasons mutatis mutandis.  
 	Maeda does not explicitly teach the power generation amount prediction method according to claim 5 (claim 5 includes all of the limitations of claim 5).
	However, Koichi teaches a power generation amount prediction method  
according to claim 5 (see claim 5 above).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Maeda’s invention to include a power generation amount prediction method according to claim 5 as taught by Koichi in order to predict power generation of a plant in an electrical system and combine it with the power stabilization system of Maeda to control and stabilize power conditions in an electrical system when predicted conditions are detected as being deteriorated as taught by Maeda in order to provide a more complete system and method.  
Conclusion
	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	Miller et al (US 20060276938) teaches a system for predicting power of at least one plant, detecting conditions in an electrical system, determining a target control, and transmitting a command to the target control/plant for stabilizing power in the system.   
	NPL reference Sharma et al teaches a method for generating model for predicting power generation of a PV plant, calculating an accuracy of the model based on the tracked data. 
	NPL reference Cococcioni et al teaches a method for generating model for predicting power generation of a PV plant, calculating an accuracy of the model. 
	NPL reference Shi et al teaches a method for forecasting power output of PV systems based on weather, and generating models for the prediction. 
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117